Opinion filed October 18, 2007











 








 




Opinion filed October 18,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00215-CV 
                                                    __________
 
                              ROBERT WAYNE LAMBERT, Appellant
 
                                                             V.
 
                                    LESLIE
M. LAMBERT, Appellee
 

 
                                          On
Appeal from the 70th District Court
                                                           Ector
County, Texas
                                                Trial
Court Cause No. A-117,830
 

 
                                              M
E M O R A N D U M   O P I N I O N                      
 
Robert
Wayne Lambert and Leslie M. Lambert were divorced on February 9, 2005.  Robert
appeals from the trial court=s
order denying his motion to modify the divorce decree.  We affirm.




In
his sole issue on appeal, Robert argues that the trial court erred in denying
his motion to modify the divorce decree.  In the divorce decree, the trial
court found that Leslie was Apermanently
incapacitated because of mental disease or defect.@  The trial court ordered Robert to pay $350
per month for an indefinite period in spousal maintenance.  In his motion to
modify, Robert alleged that Leslie had procured gainful employment rendering
the order for spousal support unworkable.           Tex.  Fam. Code Ann. '
8.051(2)(A) (Vernon 2006) allows a trial court to award spousal maintenance
when the spouse seeking maintenance lacks sufficient property to provide for
minimum reasonable needs and the spouse is Aunable
to support himself or herself through appropriate employment because of an
incapacitating physical or mental disability.@ 
Tex.  Fam. Code Ann. ' 8.054(b) (Vernon 2006)
contains the following language: 
If
a spouse seeking maintenance is unable to support himself or herself through
appropriate employment because the spouse has an incapacitating physical or
mental disability . . . the court may order maintenance for as long as the
disability continues.
 
Robert must
prove a material and substantial change in circumstances to modify the trial
court=s order for
indefinite spousal maintenance.   Tex.
Fam. Code Ann. '
8.057(c)  (Vernon 2006); Crane v. Crane, 188 S.W.3d 276, 280 (Tex. App.CFort Worth 2006, pet. den=d).  
At
the hearing on Robert=s
motion to modify, Leslie testified that she works for Kelly Services.  Leslie
testified that she has no control over how many hours she works and that she
works when needed.  Leslie testified that she does not work full-time and that
she is unable to work full-time due to her mental condition.  
Dr.
Roddy Marlene Strobel testified that she has been treating Leslie since 1999.  
Dr. Strobel stated that Leslie has been diagnosed with major depressive
disorder, post-traumatic stress disorder, and a history of dissociative
episodes.  Dr. Strobel and Leslie discussed Leslie seeking employment, and Dr.
Strobel did not feel Leslie was capable of full-time employment.  Dr. Strobel
testified that, after Leslie began working, she became more depressed and
angry.  Dr. Strobel testified that any outside source of stress and pressure
causes Leslie=s mental
condition to worsen.  Dr. Strobel testified that Leslie is incapable of
full-time employment. 
Robert
has not shown a material and substantial change in circumstances to modify the
trial court=s order
for spousal maintenance based upon Leslie=s
mental incapacity.  The record shows that Leslie continues to suffer from
mental illness preventing her full-time employment.  The trial court did not
abuse its discretion in denying his motion to modify.  Robert=s sole issue on appeal is
overruled.
The
judgment of the trial court is affirmed.
 
JIM R. WRIGHT
October 18, 2007                                                                    CHIEF
JUSTICE
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.